DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/28/2021. 
Claim(s) 1-20 are currently pending. 
Claim(s) 1-15 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
There is no disclosure in the originally filed specification of one or more thermoelectric semiconductors that comprise at least one of Aluminum Nitride, Aluminum Oxide, Silicon Nitride, Molybdenum, and Aluminum.  The materials listed in paragraph [0039] of the original disclosure correspond to the hot ceramic layer 410 and the cold ceramic layer 425.  The materials listed do not correspond to the thermoelectric semiconductors.  Accordingly, there is no support in the original disclosure for the subject matter as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4
The limitation “one or more thermoelectric couples that comprise at least one of Aluminum Nitride…” is unclear and therefore renders the claim indefinite. It is unclear how a thermoelectric couple is made of ceramic materials such as aluminum nitride, aluminum oxide, silicon nitride, molybdenum, and aluminum, as these are not typical 
Regarding claim 15
Claim 15 recites the limitations “comprising: a combustor comprising: an exhaust duct and air intake…” in lines 1-5 and, subsequently, recites “a duct disposed between the thermoelectric generator and an air intake of a combustor”.  Therefore, it is not clear if “a duct” corresponds to the exhaust duct or to a further component in the device.  Appropriate correction and clarification are required.
Regarding claims 16-20
Claims 16-20 are rejected at least based on their dependency on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith (US 2014/0345281) in view of Caillat et al. (US 2003/0066476).
Regarding claim 1
Galbraith teaches a hybrid generator (corresponding to an engine) [Fig. 1 and paragraph 0042] comprising:
a combustor (4) [Figs. 4-5, paragraphs 0058 and 0061] comprising a duct (corresponding to hollow space within fins 5) and an air intake (see perpendicularly extending duct) [Figs. 1 and 4-5, paragraphs 0058 and 0061]; and
a thermoelectric generator (6) [Figs. 4-5, paragraph 0061], wherein
the duct (corresponding to hollow space within fins 5) of the combustor (4) is disposed between the thermoelectric generator (6) and the air intake (see perpendicularly extending duct) of the combustor (4) [Figs. 4-5, paragraphs 0058 and 0061],

The use of the thermoelectric cells (6) in the duct (1) of the engine in the drone allows for exhaust air or heated air to be used to heat the thermoelectric cells to generate electrical energy, which is then directed to the fan motor and a battery, which can be used to power the drone aircraft (abstract, [0004], [0041], [0078]).
However, Galbraith does not explicitly teach the structure of the thermoelectric generator (6), as claimed.
Caillat teaches a thermoelectric device (20) that produces electricity (corresponding to the claimed “a thermoelectric generator” feature) (Figures 1,2, 2C; [0047], [0054]), comprising:
a high temperature source (not shown) (corresponding to the claimed “a first heat exchanger fabricated using a first material” feature, where the high temperature source would necessarily be made of a material) ([0049], [0053]-[0054]);
a hot plate (26) made of ceramic material attached to the high temperature source (corresponding to the claimed “a first ceramic layer connected to the first heat exchanger” feature) ([0048], [0049], [0053]-[0054]);
first conductors (34) and second conductors (36) that are metallizations formed on the interior surface of the hot plate (26) (corresponding to the claimed “a first and second metal tab bonded to the first ceramic layer” feature) (Figure 2; [0052]);

a cold sink (not shown) attached to the cold plate (24) (corresponding to the claimed “a second heat exchanger fabricated using a second material...and connected to the second ceramic layer” feature, where the cold sink would necessarily be made of a material) ([0053]-[0054]), wherein the cold sink (corresponding to the second heat exchanger) is connected to the cold plate (24) (corresponding to the second ceramic layer) (Figure 2; [0048], [0052]);
N-type thermoelectric legs (22a) between each first conductor (34) and each third conductor (32) (corresponding to the claimed “at least one N-type thermoelectric leg disposed between the first metal tab bonded to the first ceramic layer and the at least one metal tab bonded to the second ceramic layer” feature) (Figures 1-2; [0050], [0052]); and
P-type thermoelectric legs (22b) between each second conductor (36) and each third conductor (32) (corresponding to the claimed “at least one P-type thermoelectric leg disposed between the second metal tab bonded to the first ceramic layer and the at least one metal tab bonded to the second ceramic layer” feature) (Figures 1-2; [0050], [0052]).
The thermoelectric generator of Caillat is capable of being used in waste heat recovery systems, such as exhaust gas systems in automobiles ([0021], [0049], [0101]-[0102]). Further, Caillat teaches that the thermoelectric device (20) has enhanced operating characteristics and improved efficiency (abstract, [0047]).

The limitation “wherein, a portion of heat not absorbed by the thermoelectric generator is redirected to the air intake of the combustor” is considered functional language, where the thermoelectric device (20) of modified Galbraith is capable of redirecting unabsorbed heat to an air intake of a combustion engine, as claimed. It is noted that heat not absorbed by the thermoelectric devices of modified Galbraith (positioned where (6) is in Figures 1,2, and 4 of Galbraith) is capable of then being redirected to the intake of the combustors (4), as there is open space around the thermoelectric devices, and so any extra heat not absorbed would radiate off of the thermoelectric devices, and is capable of re-entering the air stream that enters through the intake (left of fan (2)) and going to the combustors (4). Thus, modified Galbraith is capable of the claimed intended use. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. A recitation directed to the manner in which a claimed 
Regarding claim 5
Modified Galbraith teaches the thermoelectric generator as set forth above, wherein the N-type thermoelectric legs (22a) are made with semiconductors [Caillat, paragraphs 0050-0052].
Regarding claim 6 
Modified Galbraith teaches the thermoelectric generator as set forth above, wherein the P-type thermoelectric legs (22b) are made with semiconductors [Caillat, paragraphs 0050-0052].
Regarding claim 7
The limitation “wherein the at least one N-type thermoelectric leg and the at least one P-type thermoelectric leg are created by at least one of spark plasma sintering, PVD, or CVD techniques” is considered a product-by-process limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 8
Modified Galbraith teaches the thermoelectric generator as set forth above, wherein the N-type thermoelectric legs (22a) and the P-type thermoelectric legs (22b) are connected in an electrical series and thermally in parallel configuration [Caillat, Figure 2 and paragraph 0050].
Regarding claim 9
Modified Galbraith teaches the thermoelectric generator as set forth above.
The limitation “wherein the first heat exchanger absorbs heat from exhaust gases in an exhaust duct” is a recitation of intended use and functional language, where the high temperature source is capable of absorbing heat from exhaust gases, because the engine of Galbraith comprises an exhaust duct to the right of the engine [paragraph 0058].  Further, as Caillat teaches that the thermoelectric device (20) uses heat generated from the exhaust system ([0101]-[0102]), and the exhaust gases are capable of being from an exhaust duct.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01,1.). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 
Regarding claim 10
Modified Galbraith teaches the thermoelectric generator as set forth above.
The limitation “wherein the heat from the first heat exchanger is absorbed by the at least one N-type thermoelectric leg and the at least one P-type thermoelectric leg” is a recitation of intended use and functional language, where the N-type and P-type thermoelectric legs of Caillat are capable of absorbing heat from the high temperature source, as this how electricity is produced ([0008], [0049], [0054]). Further, Figure 2C shows that heat (Q) comes in the hot side and exits out the cold side, so it is transferred through the thermoelectric legs. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 11
Modified Galbraith teaches the thermoelectric generator as set forth above, wherein the thermoelectric device (20) is placed between the high temperature source and a source of low temperature, and this would thus create a temperature differential across the thermoelectric legs (22a, 22b) between the hot plate (26) and the cold plate (24) (corresponding to the claimed “wherein a temperature differential is created across the at least one N-type thermoelectric leg and the at least one P-type thermoelectric leg between the first ceramic layer and the second ceramic layer” feature) [Caillat, Figure 2C, paragraphs 0049 and 0053-0054].
Regarding claim 12
Modified Galbraith teaches the thermoelectric generator as set forth above.
Modified Galbraith further teaches electrical connections (28, 29) that function as output terminals of the thermoelectric device (20) operating between the hot plate (26) and the cold plate (24) via between the high temperature and low temperature sources to produce electricity, where the output terminals (28, 29) are shown as being positive and negative, and thus have a voltage differential (corresponding to the claimed “wherein the temperature differential created between the first ceramic layer and the second ceramic layer creates a voltage differential between a first terminal and a second terminal” feature) [Caillat, Figures 1 and 2C; paragraphs 0049 and 0053-0054].
Regarding claim 13
Modified Galbraith teaches the thermoelectric generator as set forth above.
Modified Galbraith further teaches that the electrical connections (28, 29) that function as output terminals of the thermoelectric device (20) operating between the 
Regarding claim 14
Modified Galbraith teaches the thermoelectric generator as set forth above.
Modified Galbraith further teaches that the cold sink aids in removing heat as Figure 2C shows that heat (Q) is transferred out of the cold side of the thermoelectric device (20), which would include out of the cold sink (corresponding to the claimed “wherein excess heat is dissipated by the second heat exchanger” feature) [Caillat, Figure 2C; paragraphs 0053-0054]. It is noted that claim 14 is a recitation of functional 
Regarding claim 15
Galbraith teaches an unmanned aerial vehicle (corresponding to drone aircraft comprising a hybrid radiant energy aircraft engine) [Figs. 1 and 4-5, paragraph 0042], comprising:
a hybrid generator (corresponding to an engine) [Fig. 1 and paragraph 0042] comprising:
a combustor (4) [Figs. 4-5, paragraphs 0058 and 0061] comprising an exhaust duct (the air exhaust is to the right of the engine) and an air intake (see perpendicularly extending duct) [Figs. 1 and 4-5, paragraphs 0058 and 0061];
a thermoelectric generator (6) [Figs. 4-5, paragraph 0061]; and
a duct (corresponding to hollow space within fins 5) is disposed between the thermoelectric generator (6) and the air intake (see perpendicularly extending duct) of the combustor (4) [Figs. 4-5, paragraphs 0058 and 0061],

The use of the thermoelectric cells (6) in the duct (1) of the engine in the drone allows for exhaust air or heated air to be used to heat the thermoelectric cells to generate electrical energy, which is then directed to the fan motor and a battery, which can be used to power the drone aircraft (abstract, [0004], [0041], [0078]).
However, Galbraith does not explicitly teach the structure of the thermoelectric generator (6), as claimed.
Caillat teaches a thermoelectric device (20) that produces electricity (corresponding to the claimed “a thermoelectric generator” feature) (Figures 1,2, 2C; [0047], [0054]), comprising:
a high temperature source (not shown) (corresponding to the claimed “a first heat exchanger fabricated using a first material” feature, where the high temperature source would necessarily be made of a material) ([0049], [0053]-[0054]);
a hot plate (26) made of ceramic material attached to the high temperature source (corresponding to the claimed “a first ceramic layer connected to the first heat exchanger” feature) ([0048], [0049], [0053]-[0054]);
first conductors (34) and second conductors (36) that are metallizations formed on the interior surface of the hot plate (26) (corresponding to the claimed “a first and second metal tab bonded to the first ceramic layer” feature) (Figure 2; [0052]);

a cold sink (not shown) attached to the cold plate (24) (corresponding to the claimed “a second heat exchanger fabricated using a second material...and connected to the second ceramic layer” feature, where the cold sink would necessarily be made of a material) ([0053]-[0054]), wherein the cold sink (corresponding to the second heat exchanger) is connected to the cold plate (24) (corresponding to the second ceramic layer) (Figure 2; [0048], [0052]);
N-type thermoelectric legs (22a) between each first conductor (34) and each third conductor (32) (corresponding to the claimed “at least one N-type thermoelectric leg disposed between the first metal tab bonded to the first ceramic layer and the at least one metal tab bonded to the second ceramic layer” feature) (Figures 1-2; [0050], [0052]); and
P-type thermoelectric legs (22b) between each second conductor (36) and each third conductor (32) (corresponding to the claimed “at least one P-type thermoelectric leg disposed between the second metal tab bonded to the first ceramic layer and the at least one metal tab bonded to the second ceramic layer” feature) (Figures 1-2; [0050], [0052]).
The thermoelectric generator of Caillat is capable of being used in waste heat recovery systems, such as exhaust gas systems in automobiles ([0021], [0049], [0101]-[0102]). Further, Caillat teaches that the thermoelectric device (20) has enhanced operating characteristics and improved efficiency (abstract, [0047]).

The limitation “wherein, a portion of heat not absorbed by the thermoelectric generator is redirected to the air intake of the combustor” is considered and functional language, where the thermoelectric device (20) of modified Galbraith is capable of redirecting unabsorbed heat to an air intake of a combustion engine, as claimed. It is noted that heat not absorbed by the thermoelectric devices of modified Galbraith (positioned where (6) is in Figures 1,2, and 4 of Galbraith) is capable of then being redirected to the intake of the combustors (4), as there is open space around the thermoelectric devices, and so any extra heat not absorbed would radiate off of the thermoelectric devices, and is capable of re-entering the air stream that enters through the intake (left of fan (2)) and going to the combustors (4). Thus, modified Galbraith is capable of the claimed intended use. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. A recitation directed to the manner in which a claimed 
Regarding claim 16
Galbraith teaches the unmanned aerial vehicle as set forth above, wherein exhaust air or heated air heats the thermoelectric devices to generate electrical energy, which is then directed to the fan motor and a battery, which can be used to power the drone aircraft (abstract, [0004], [0041], [0078]), and so the thermoelectric devices, and thus the high temperature sources, are necessarily absorbing heat from the exhaust or heated air in the duct, as claimed. It is noted that “absorbs heat from the exhaust gases” is a recitation of functional language, where modified Galbraith is capable of the function as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 17
Modified Galbraith teaches the unmanned aerial vehicle as set forth above.
The limitation “wherein the heat from the first heat exchanger is absorbed by the at least one N-type thermoelectric leg and the at least one P-type thermoelectric leg” is 
Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 18
Modified Galbraith teaches the unmanned aerial vehicle as set forth above, wherein the thermoelectric device (20) is placed between the high temperature source and a source of low temperature, and this would thus create a temperature differential across the thermoelectric legs (22a, 22b) between the hot plate (26) and the cold plate (24) (corresponding to the claimed “wherein a temperature differential is created across 
Regarding claim 19
Modified Galbraith teaches the unmanned aerial vehicle as set forth above, wherein electrical connections (28, 29) that function as output terminals of the thermoelectric device (20) operating between the hot plate (26) and the cold plate (24) via between the high temperature and low temperature sources to produce electricity, where the output terminals (28, 29) are shown as being positive and negative, and thus have a voltage differential (corresponding to the claimed “wherein the temperature differential created between the first ceramic layer and the second ceramic layer creates a voltage differential between a first terminal and a second terminal” feature) (Figures 1 and 2C; [0049], [0053]-[0054] of Caillat).
Regarding claim 20
Modified Galbraith teaches the unmanned aerial vehicle as set forth above, wherein the electrical connections (28, 29) that function as output terminals of the thermoelectric device (20) operating between the high temperature and low temperature sources produce electricity (corresponding to the claimed “wherein the voltage differential between the first terminal and the second terminal provides an electrical current” feature) ([0049], [0054] of Caillat). Further, Galbraith teaches that exhaust air or heated air heats the thermoelectric devices to generate electrical energy, which is then directed to the fan motor and a battery, which can be used to power the drone aircraft (corresponding to the claimed “to one or more electrical motors within the unmanned .
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith (US 2014/0345281) in view of Caillat et al. (US 2003/0066476), as applied to claims 1, 5-14 and 15-20 above, and further in view of Kushch (US 2014/0230874).
Regarding claims 2-3
All the limitations of claim 1 have been set forth above.
Modified Galbraith teaches the thermoelectric generator as set forth above, wherein the second heat exchanger (cold sink) is disposed on the second ceramic layer (cold plate).

Kushch teaches a thermoelectric generator that uses waste heat to produce electric power (abstract). The heat source (correlating to the high temperature source of Caillat) comprising an exhaust duct, wherein said heat source can be made from passivated carbon steel, which is inexpensive, or titanium, which is light weight (corresponding to the claimed “a first material” feature) ([0068]). Kushch also teaches that the thermoelectric generator includes a cooling heat sink (correlating to the cold sink of Caillat) ([0062]). The cooling heat sink is preferably made from aluminum (corresponding to the claimed “second material, different from the first material” feature) ([0063]).
Modified Galbraith and Kushch are analogous inventions in the field of thermoelectric devices.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the second heat exchanger of modified Galbraith to comprise aluminum, as in Kushch, because aluminum is a known suitable/preferred material for cooling heat sinks in thermoelectric generators. 
Further, it would have been obvious to modify the first material of modified Galbraith to comprise passivated carbon steel or titanium, as in Kushch, because carbon steel is inexpensive and titanium is lightweight, and said materials are taught by 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
The limitation “extruded” is a product-by-process limitation, where the aluminum of the cold sink is capable of being “extruded” (e.g. formed with a die). The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP §2113).

Response to Arguments
Applicant's arguments, see Remarks filed 07/28/2021, with respect to the rejection of claim 4 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
With regards to the rejection of claim 4 under 35 U.S.C. § 112(a), Applicant states that they disagree with the rejection and provide no further explanation as to where in the specification there is support for such limitations.  Examiner respectfully 
Applicant's arguments, see Remarks filed 07/28/2021, with respect to the rejection of claim(s) 1-14 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
With regards to claim 4 under 35 U.S.C. § 112(b), Applicant has not provided any explanation as to how the materials listed in the claim are thermoelectric semiconductors and merely states that the amendments are sufficient to overcome said rejection.  Examiner respectfully disagrees.  The materials such as aluminum oxide, aluminum nitride and silicon nitride are known insulating/dielectric materials.  Additionally, materials such as molybdenum and aluminum are extremely conductive materials.  Accordingly, it is unclear how said materials are “thermoelectric semiconductors” as they do not possess the properties that would classify them as such.  The rejection of claim 4 under 35 U.S.C. 112 is maintained.   
Applicant's arguments, see Remarks filed 07/28/2021, with respect to the rejection of claim(s) 1 and 5-14 under 35 U.S.C. 102 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  The newly submitted amendments necessitated a new ground(s) of rejection.
Applicant's arguments, see Remarks filed 07/28/2021, with respect to the rejection of claim(s) 2-3 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant argues that neither Kushch nor Caillat collectively or individually disclose or suggest “a duct that is connected to the air intake providing an enclosed channel through the duct between the thermoelectric generator and the air intake of the combustor”.
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  Kushch is not relied upon to meet with the claimed “duct”.  Kushch was cited to show that a heat source can be made from passivated carbon steel, which is inexpensive, or titanium, which is light weight (corresponding to the claimed “a first material” feature) ([0068]). Kushch was also cited to show that cooling heat sinks are preferably made from aluminum (corresponding to the claimed “second material, different from the first material” feature) ([0063]).   Accordingly, it would have been obvious to a person having ordinary skill in the art to modify the second heat exchanger of Caillat to comprise aluminum, as in Kushch, because aluminum is a known suitable/preferred material for cooling heat sinks in thermoelectric generators.  Further, it would have been obvious to modify the first material of Caillat to comprise passivated carbon steel or titanium, as in Kushch, because carbon steel is inexpensive and titanium is lightweight, and said materials are taught by the prior art to be suitable materials for high temperature heat sources [paragraph 0068].
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 
Applicant's arguments, see Remarks filed 07/28/2021, with respect to the rejection of claim(s) 15-20 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant argues that neither Galbraith nor Caillat disclose or suggest a “a portion of heat not absorbed by the thermoelectric generator is redirected through the duct to the air intake of the combustor,” as recited in claim 15 (emphasis added).
Applicant argues that teaching by Galbraith air that is “pre heated” is not teaching or suggesting “a portion of heat not absorbed by the thermoelectric generator is redirected through the duct to the air intake of the combustor,” as recited in claim 15 (emphasis added).
Applicant argues that Caillat fails to disclose or suggest a “duct” let alone one where “a portion of heat not absorbed by the thermoelectric generator is redirected through the duct to the air intake of the combustor,” as recited in claim 15 (emphasis added). 
Examiner respectfully disagrees.  Applicants arguments are not commensurate with the rejection.  Caillat was not relied upon to meet with the limitations of the claimed duct.  Fin (5) comprises a hollow space which reads on the claimed duct as set forth above.  Said hollow space is disposed entirely within the engine and for a pathway for radiant energy [Galbraith, Fig. 1 and paragraph 0058].  Accordingly, the duct/hollow space is capable of redirecting a portion of heat not absorbed by the TE elements towards the air intake (corresponding to the perpendicularly extending duct) of the combustor (4). 
	It is noted that the limitation “wherein, a portion of heat not absorbed by the thermoelectric generator is redirected through the duct to the air intake of the combustor” is considered functional language, where the thermoelectric device (20) of modified Galbraith is capable of redirecting unabsorbed heat to an air intake of a combustion engine, as claimed. It is noted that heat not absorbed by the thermoelectric devices of modified Galbraith (positioned where (6) is in Figures 1,2, and 4 of Galbraith) is capable of then being redirected to the intake of the combustors (4), as there is open space around the thermoelectric devices, and so any extra heat not absorbed would radiate off of the thermoelectric devices, and is capable of re-entering the air stream that enters through 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721